Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of response was received on 10/25/2021.  Presently claims 1-17 and 26-32 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-17 and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C).

Regarding Claim 1, Kuka disclose a roll-forming apparatus (abstract and fig.1: (1)) (paragraphs 0027-0028), comprising:
a forming unit (fig.2: (5)) to move along a stationary component (fig.1: (6))) to form a cross-section in the stationary component,
a first roll (fig.2: (13)) operatively coupled to the forming unit to engage the stationary component,
a second roll (fig.2: (16)) operatively coupled to the forming unit to set a forming angle for movement along the stationary component, the component formed between the first roll and the second roll.

Kuka does not disclose a first cam follower upstream relative to the forming unit and a second cam follower downstream relative to the forming unit, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component.

Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:


Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a first cam follower upstream relative to the forming unit and a second cam follower downstream relative to the forming unit, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component as taught by Ernest in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Regarding Claim 2, Kuka disclose wherein the forming unit is to form cross-section a variable cross-section in the stationary component (paragraph 0054).

Regarding Claim 4, Kuka disclose wherein the component is held stationary by a clamp, a mechanical stop pin, a pneumatic suction cup, or a magnetic force (fig.1: (8) and (9)) (paragraph 0023).

Regarding Claim 5, Kuka disclose wherein the first roll (fig.2: (13)) is adjustable based on a thickness of the component (paragraph 0029).

Regarding Claim 6, Kuka disclose wherein the second roll (fig.2: (16)) is configured to adjust the forming angle (figs.8-11: (α)) (paragraphs 0042-0045).

Regarding Claim 7, Kuka disclose wherein a position of the forming unit (fig.1: (5)) relative to the component (fig.1: (6)) is configured to be adjusted for the movement of the forming unit along the component (figs.8-10).

Regarding Claim 8, Kuka disclose wherein a position of the forming unit (fig.1: (5)) relative to the component is configured to be adjusted during movement of the forming unit along the component (paragraph 0014).

Regarding Claim 9, Kuka disclose a robot arm (fig.1: (12)) operatively coupled to the forming unit to adjust a position of the forming unit relative to the component (paragraph 0027).

Regarding Claim 10, Kuka disclose the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) configured to adjust the position of the forming unit relative to the component to facilitate movement of the forming unit along the component (paragraph 0024).

Regarding Claim 11, Kuka disclose the robot arm configured to adjust an angle of the forming unit relative to the component to adjust the forming angle (fig.1: (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component).

Regarding Claim 13, Kuka disclose a sensor (fig.1: controller (4)  and robot (2)) to determine a parameter of the component wherein the first roll, second roll, or forming unit is adjusted based on the parameter of the component (paragraphs 0022 and 0029: the controller adjusts the first roll, second roll, or forming unit based on a parameter of the component)

Regarding claim 14, Kuka disclose the robot arm moving the forming unit along the stationary component. 
Ernest teaches including pins operatively coupled to the forming unit to locate the stationary component and align the forming unit with the stationary component prior to the robot arm moving the forming unit along the stationary component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies).
Therefore, Kuka in view of Ernest teaches the limitations of claim 14.

Regarding Claim 16, Kuka disclose the forming unit (fig.1: (5)) is to engage the component (paragraphs 0024-0025).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Smith (US20100139350).
Regarding Claim 3, Kuka in view of Ernest does not disclose a third roll operatively coupled to the forming unit to engage the stationary component to generate an interface between the stationary component and the forming unit.
Smith teaches a roll-forming apparatus (fig. 9, 900) including a three rolls (fig.9:  (902a) (902b) and (904)) operatively coupled to the forming unit to engage a component (fig.8: (800)) to generate an interface between the component and the forming unit (paragraph 0054). 

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a third roll operatively coupled to the forming unit to engage the stationary component to generate an interface between the stationary component and the forming unit as taught by Smith in order to allow the worked cross-sectional geometry to be more complex than what can be worked by only two rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Comau (“Robot Roller Hemming: Comau RHEvo” (2014)).

Regarding claim 12, Kuka in view of Ernest does not disclose wherein the robot arm is to rotate the forming unit to invert the forming angle set by the second roll.

Comau teaches a robot arm (see fig.1 below: element B) driven roll (see fig.1 below: element C) folding the cross-section of a stationary component (see fig.1 below: element A). This robot arm being shown to be capable of moving its arm and the roller 

Both of the prior arts of Kuka and Comau are related to a robot arm;
It would have been obvious to one skilled in the art prior to the effective filing date to have modified the robot arm of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm (and thus to allow the inversion of the forming angle set by the second roll) as this would allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm as taught by Comau thereby having the robot arm is to rotate the forming unit to invert the forming angle set by the second roll in order to allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



    PNG
    media_image1.png
    412
    720
    media_image1.png
    Greyscale























Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Ingvarsson (US 20090113974).
Regarding claim 15, Kuka in view of Ernest does not disclose including a cutting tool operatively coupled to the forming unit, the cutting tool to cut the stationary component prior to the forming unit forming the cross-section.

Ingvarsson teaches a roll forming apparatus (abstract), comprising:


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a cutting tool operatively coupled to the forming unit as taught by Ingvarsson thereby having the cutting tool to cut the stationary component prior to the forming unit forming the cross-section in order to allow the blank being shaped to be cut to a desired size prior to shaping, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) as applied to claim 1 above, and further in view of Gil (US20110107808).
Regarding Claim 17, Kuka in view of Ernest does disclose wherein the robot arm is to move the forming unit is to move along the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction.
 
Gil teaches a roll forming apparatus, comprising: 
a forming unit (fig.6B) having rolls which are adjustable;


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction as taught by Gil as it is a known method in the art to alternately pass a component in successive passes between rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20100139350) in view of Ernest (CA2240249C).

Regarding Claim 26, Smith disclose a roll-forming apparatus (abstract):
a forming unit (fig.9: (900)) to form a cross-section (fig.8: (808)) in a component (fig.8: (800)) during movement of the component along the forming unit, an angle (fig.9: (910)) of the forming unit relative to the component adjustable during movement of the component (paragraphs 0053-005)
a first roll (fig.9:(902a)) operatively coupled to the forming unit to engage a first surface of the component

a third roll (fig.9: (904)) operatively coupled to the forming unit to apply a force to the component to form the cross-section, an angle (fig.9: (910)) of the third roll relative to the component adjustable during movement of the component along the forming unit.

Smith does not disclose a first cam follower upstream relative to the forming unit and a second cam follower downstream relative to the forming unit, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component.

Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:

a first cam follower (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to a forming unit (fig.1: (11-26)) and a second cam follower (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27)) downstream relative to the forming unit, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).
Both of the prior arts of Smith and Ernest are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Smith to have a first cam follower upstream relative to the forming unit and a second cam follower downstream relative to the forming unit, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component as taught by Ernest in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 27, Smith disclose a transporter (fig.1: (104)) to move the component along the forming unit (paragraph 0073).

Regarding Claim 28, Smith disclose the transporter (fig.1: (104)) includes at least one of a feed roll, a traveling gripper system, or a robot arm (paragraph 0073).

Regarding Claim 29, Smith disclose the first roll, the second roll, and the third roll are to rotate at a speed equal to a speed that the component is moving along the 

Claims 30-31 rejected under 35 U.S.C. 103 as being unpatentable Smith (US 20100139350) in view of Ernest (CA2240249C) as applied to claim 26 above, and further in view of Kuka (DE202004012580U1 attached NPL, English Machine translation)
Regarding claim 30, Smith in view of Ernest does not disclose including a robot arm to adjust the first angle of the forming unit relative to the component.
	
Kuka teaches a roll-forming apparatus (abstract and fig.1: (1)) (paragraphs 0027-0028), comprising:
a forming unit (fig.2: (5)) to move along a stationary component (fig.1: (6))) to form a cross-section in the stationary component,
a robot arm (fig.1: (12)) operatively coupled to the forming unit to adjust a position of the forming unit relative to the component (paragraph 0027).
the robot arm configured to adjust an angle of the forming unit relative to the component to adjust the forming angle (fig.1: (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component).




Both of the prior arts of Smith and Kuka are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Smith to a robot arm to adjust the first angle of the forming unit relative to the component as taught by Kuka to adjust the position of the forming unit relative to the component and to move the component along relative to the forming unit, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 31, Kuka disclose the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) is to adjust a position of the forming unit relative to the component (paragraph 0024).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Smith (US 20100139350) in view of Ernest (CA2240249C) as applied to claim 26 above, and further in view of Gil (US20110107808).



Regarding Claim 32, Smith in view of Ernest does disclose wherein the component is to move in alternating directions along the forming unit during consecutive passes, wherein a pass is defined by movement of the component through the forming unit. 
Gil teaches a roll forming apparatus, comprising: 
a forming unit (fig.6B) having rolls which are adjustable;
wherein a component (fig.6B: (130)) is successively passed through the rolls as they are adjusted with the component being capable of being passed through in either alternating directions or the same direction successively (paragraph 0024). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Smith to have the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction as taught by Gil as it is a known method in the art to alternately pass a component in successive passes between rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753